Citation Nr: 0111368	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for paroxysmal 
tachycardia, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The service-connected cardiovascular disorder does not 
result in more than 4 episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia. 

3.  There are no extraordinary factors associated with the 
service-connected cardiovascular disorder productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
paroxysmal tachycardia are not met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.104, Diagnostic 
Code (DC) 7010 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

With the above criteria in mind, the pertinent evidence and 
procedural history will be briefly summarized.  The service 
medical records revealed several episodes of tachycardia, and 
an October 1972 rating decision granted service connection 
for paroxysmal tachycardia.  A 10 percent was assigned, and 
this rating has been confirmed and continued, including by a 
May 1973 Board decision, until the present time.  

Clinical records from private treatment dated in 1997 and 
1998 indicates the veteran is taking medication (Inderal) for 
his heart condition.  These records principally reflect 
treatment for non-service connected disabilities, as do VA 
outpatient treatment reports dated in 1998 and 1999.  A March 
1999 VA outpatient report indicated the veteran's tachycardia 
was "stable."  

July 1999 VA examination reports indicated the veteran's 
tachycardia had been controlled with Inderal.  It was 
indicated that the veteran had objected to a change in his 
medication from Inderal to Atenolol in the previous month 
because his palpitations recurred.  As a result, it was 
indicated that prescription was changed back to Inderal.  The 
physical examination revealed a normal heart rate, no extra 
heart sounds, and no murmurs.  The point of maximal impulse 
was said to be within normal limits.  There was no evidence 
of congestive heart failure and an electrocardiogram was 
normal.  A chest X-ray revealed a normal heart size, and the 
Holter monitor readings showed a regular rhythm, no premature 
ventricular beats, three atrial premature contractions and no 
pauses.  It was commented by the examiner that the testing 
had been performed while the veteran was taking his 
mediation, and that it was not recommended that the testing 
be done without the veteran being under the influence of his 
cardiac medication.  Again, it was indicated that the 
veteran's heart condition was successfully treated with 
medication.   

Analyzing the veteran's claim, to RO has rated the veteran's 
service-connected heart disorder under DC 7010 
(supraventricular arrhythmia).  Under DC 7010, a 30 percent 
rating is warranted for more than four episodes of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by electrocardiogram or Holter monitor.  The Board 
finds no basis for an increased rating under DC 7010, as the 
record simply contains evidence of objective findings of more 
than 4 episodes of atrial fibrillation or supraventricular 
tachycardia per year.  As shown by the clinical evidence 
cited above, the veteran's tachycardia is well-controlled 
with medication, and this evidence also does not reveal any 
significant cardiac abnormalities which would warrant 
increased compensation under any other potentially applicable 
diagnostic code pertaining to cardiovascular disorders 
codified at 38 C.F.R. § 4.104.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected tachycardia is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the development 
accomplished in this case, to include affording the veteran a 
VA examination and obtaining the available clinical records, 
the Board concludes that the additional delay in the 
adjudication of this issue which would result from a remand 
would not be justified.  The veteran has been provided with 
sufficient notice as to the evidence necessary to support his 
claim, to include a letter to the veteran from the RO dated 
in July 1999, and there is no indication that there is any 
other evidence to be obtained or development to be 
accomplished which would assist in the adjudication of the 
veteran's claim.  


ORDER

Entitlement to rating in excess of 10 percent for paroxysmal 
tachycardia is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

